683 N.W.2d 140 (2004)
DEPARTMENT OF TRANSP.
v.
HAGGERTY CORRIDOR PARTNERS LTD. PARTNERSHIP.
No. 124765.
Supreme Court of Michigan.
June 11, 2004.
SC: 124765. COA: 234099.
On order of the Court the application for leave to appeal the July 22, 2003 judgment of the Court of Appeals and the motions for miscellaneous relief are considered. The motions for miscellaneous relief are GRANTED. The application for leave to appeal is GRANTED, limited to the issues (1) whether a post-taking zoning decision can be considered in determining value at the time of the taking; and (2) whether the Court of Appeals decision in this case is consistent with MDOT v. Van Elslander, 460 Mich. 127, 594 N.W.2d 841 (1999).